J-S47038-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

TROY LEE HADLOCK

                            Appellant                    No. 2082 MDA 2015


          Appeal from the Judgment of Sentence November 19, 2015
               In the Court of Common Pleas of Adams County
             Criminal Division at No(s): CP-01-SA-0000070-2015


BEFORE: SHOGAN, J., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY LAZARUS, J.:                              FILED AUGUST 09, 2016

        Troy Lee Hadlock appeals from the judgment of sentence entered in

the Court of Common Pleas of Adams County following his conviction of

driving while suspended1 and failure to have proper rear lighting2 of the

Pennsylvania Vehicle Code.3            Hadlock’s counsel also seeks to withdraw

pursuant     to   Anders      v.    California,   386 U.S. 738   (1967),   and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). Upon review, we

grant counsel’s petition to withdraw and affirm Hadlock’s judgment of

sentence.
____________________________________________


1
    75 Pa.C.S. § 1543(a).
2
    75 Pa.C.S. § 4303(b).
3
    75 Pa.C.S. §§ 101-9910.
J-S47038-16



     The trial court stated the facts as follows:

     In the early morning hours of August 6, 2015, Officer
     Rosenberger, of the Cumberland Township Police Department,
     was on patrol in full uniform and driving a marked police vehicle.
     At approximately 1:23 a.m. Officer Rosenberger was traveling
     westbound on Boyd School Road near the Table Rock Road
     intersection. Officer Rosenberger observed a black in color
     Mazda four-door coupe traveling eastbound on Boyd School
     Road. As the black Mazda passed, Officer Rosenberger observed
     in his rear facing mirrors that the vehicle had no taillights and no
     license plate lights illuminated. Officer Rosenberger then turned
     around and began to follow the vehicle, [and] in doing so he
     observed that no lights were illuminated on the rear of the black
     Mazda that was directly in front of him. Officer Rosenberger did
     observe that whenever the operator went to stop[,] his brake
     lights illuminated. After continuing to follow the vehicle, Officer
     Rosenberger effectuated a motor vehicle stop for the failure to
     have the back lights illuminated.

     Immediately prior to the traffic stop[,] Officer Eiker, also of the
     Cumberland Township Police Department, was patrolling in a
     marked police car at the four-way stop intersection at Table
     Rock Road and Boyd School Road. . . . Officer Eiker observed
     that the taillights and license plate light of the vehicle were not
     illuminated. Officer Eiker observed Officer Rosenberger directly
     behind the vehicle and pulled in behind Officer Rosenberger and
     assisted him on the vehicle stop. At the time of the initial traffic
     stop Officer Eiker observed that the rear taillights and license
     plate light were still not illuminated.        [Officers Eiker and
     Rosenberger] stated that later in the traffic stop, while waiting
     for a tow truck, the rear taillights and license plate light
     eventually came on.

     Upon approaching the black Mazda, Officer Rosenberger
     identified [Hadlock] as the operator of that motor vehicle. As
     part of the traffic stop, Officer Rosenberger ascertained the
     status of [Hadlock’s] driving privileges. According to PennDot’s
     records[,] [Hadlock’s] license was suspended in Pennsylvania.
     Officer Rosenberger issued [Hadlock] two summary citations (1)
     Driving While Suspended in violation of Section 1543(a) of the
     Pennsylvania Motor Vehicle Code; and (2) Required Lighted
     Lamps in violation of Section 4303(b) of the Pennsylvania Motor
     Vehicle Code.

                                     -2-
J-S47038-16



Trial Court Opinion, 1/28/16, 1-2.

      Magisterial District Judge Mark Beauchat found Hadlock guilty of the

above offenses on October 2, 2015. On October 6, 2015, Hadlock appealed

his conviction for driving while suspended. On November 19, 2015, after a

de novo summary appeal hearing, Hadlock was found guilty of driving while

suspended.      This was Hadlock’s seventh conviction for driving while

suspended, and he was sentenced to 45 days’ partial confinement at the

Adams County Adult Correctional Complex.

        Hadlock filed a timely notice of appeal and court-ordered concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Specifically, Hadlock raises the following issues:

      [1.] Whether counsel was ineffective for failing to adequately
      question the Police Officers during the Summary Appeal hearing?

      [2.] Whether the Commonwealth presented sufficient evidence
      to support probable cause for the stop?

Brief for Appellant, at 6.

      Counsel has filed a petition to withdraw pursuant to the standard set

forth in Anders and the requirements established by Santiago.            Our

Supreme Court in Santiago held:

      [I]n the Anders brief that accompanies court-appointed
      counsel’s petition to withdraw, counsel must: (1) provide a
      summary of the procedural history and facts, with citations to
      the record; (2) refer to anything in the record that counsel
      believes arguably supports the appeal; (3) set forth counsel’s
      conclusion that the appeal is frivolous; and (4) state counsel’s
      reasons for concluding that the appeal is frivolous.

Santiago, 978 A.2d at 361.

                                     -3-
J-S47038-16



     After counsel has satisfied the above procedures and furnished the

defendant with a copy of counsel’s brief, the court performs an independent

examination to determine if the proceedings are wholly without merit.

Anders, 386 U.S. at 744.       However, the Court must first consider the

Anders brief and petition to withdraw before reviewing the merits of the

underlying issues.    Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.

Super. 2005).

     Counsel’s petition to withdraw satisfies all the necessary requirements

and procedures. He states that he has thoroughly examined the record and

concluded the appeal was frivolous. He has further “provided a summary of

the procedural history and facts, with citations to the record.”   Santiago,
978 A.2d at 361.     Counsel has also filed a brief in which he re-states the

conclusion that both claims are frivolous and without merit and do not

support an appeal.      Lastly, he has notified Hadlock of the request to

withdraw and provided Hadlock with a copy of the brief and a letter

explaining Hadlock’s right to retain new counsel or proceed pro se as to any

issues he believes might have merit.         Accordingly, we find that the

requirements of Anders and Santiago have been satisfied.

     Once counsel has satisfied the procedural requirements for withdrawal,

this Court performs an independent examination to determine if the appeal

is, in fact, wholly frivolous. Anders, 386 U.S. at 744; Commonwealth v.

Wright, 846 A.2d 730, 736 (Pa. Super. 2004).




                                     -4-
J-S47038-16



      Hadlock’s first claim asserts ineffectiveness of trial counsel.        As a

general rule, ineffective assistance of counsel claims must be raised during

collateral   review.   Commonwealth v. Grant,           813 A.2d 726,   738

(Pa. 2002). The instant appeal is a direct appeal of Hadlock’s judgment of

sentence, rather than a petition seeking collateral review.      Moreover, this

appeal does not involve an exception to the general rule such as an alleged

breach of loyalty or complete denial of counsel. See id. at 738, n.14 (listing

exceptions to the general rule).     Therefore, Hadlock’s claim of ineffective

assistance of counsel is not properly before us, and we cannot consider this

issue in the instant appeal.

      Hadlock next contends that the Commonwealth did not present

sufficient evidence to support probable cause for his traffic stop.

         As a general matter, our standard of review of sufficiency
         claims requires that we evaluate the record in the light
         most favorable to the verdict winner giving the prosecution
         the benefit of all reasonable inferences to be drawn from
         the evidence.     Evidence will be deemed sufficient to
         support the verdict when it establishes each material
         element of the crime charged and the commission thereof
         by the accused, beyond a reasonable doubt.

Commonwealth v. Lynch, 72 A.3d 706, 707-08 (Pa. Super. 2013)

(internal citations and quotation marks omitted).

      “The legislature has vested police officers with the authority to stop

vehicles whenever they have ‘articulable and reasonable grounds to suspect

a violation’ of the Vehicle Code.”   Commonwealth v. Gleason, 785 A.2d
983, 989 (Pa. 2001) (quoting 75 Pa.C.S. § 6308(b)).           Therefore, police


                                     -5-
J-S47038-16



officers must be able to articulate the specific facts that created the probable

cause to believe that there was a violation of the Vehicle Code. Gleason,
785 A.2d at 989.        The Vehicle Code provides that every vehicle must be

equipped with, inter alia, rear lamps and a license plate light.      75 Pa.C.S.

§ 4303(b).     Thus, failing to have a working taillight and license plate light

are violations of the Vehicle Code.

       Hadlock testified as the only defense witness.        He claimed that his

taillights and license plate lights were both operational after leaving his

home that morning and when he went through the intersection of Table Rock

Road and Boyd School Road. Hadlock further testified that he took a picture

of his rear lights about ten minutes after the stop and the lights were

operating. However, at the time of the stop, the lights were not working. 4

       Instantly, Officer Rosenberger testified that he observed in his rear

view mirror a four-door black Mazda driving without operating taillights and

license plate light as he drove in the opposite direction. At the outset, this is

a violation of the Vehicle Code.           Officer Rosenberger proceeded to turn

around and follow the Mazda, verifying the taillights and license plate lights

were out. Furthermore, Officer Eiker testified that from his stationary post

at the intersection of Table Rock Road and Boyd School Road he could see

that no right taillight was illuminated. In totality, sufficient evidence existed

____________________________________________


4
  Both Officers testified that the rear lights had come back on while waiting
for a tow truck.



                                           -6-
J-S47038-16



to support the Officers’ belief that the Vehicle Code was being violated;

therefore, probable cause existed to justify stopping Hadlock. 5           Gleason,

supra.

       Counsel     has    satisfied    all     the   requirements   for   withdrawal.

Furthermore, after this Court’s own review of the record and the transcript

of the summary appeal hearing, we find Hadlock’s claims to be meritless and

affirm the judgment of sentence.

       Judgment of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2016




____________________________________________


5
   Hadlock makes no argument that the Officers conducted the stop
inappropriately after it was initiated.



                                             -7-